Mr. Justice Thomas delivered the opinion of the court: On September 21, 1931, the Department of Public Works and Building’s awarded a contract to claimant for the construction of Section 101-A, Route No. 124. Claimant executed the contract and bond required by the department and immediately thereafter commenced performance of the contract.' On October 21, 1931, the department notified claimant that payments for work done under the contract could not be made from the general appropriation for such work, because the Act under which the contract was awarded had been held invalid by the Supreme Court. The contract was made and the work thereunder performed in good faith, both the department and claimant believing it to be valid. The department has stipulated and the Attorney General has approved the stipulation that the claimant is entitled to the sum of $10,956.01 for the work and claimant is therefore awarded that sum in compliance with said stipulation.